Case 1:19-cv-00487-JMS-KJM Document 54 Filed 06/29/20 Page 1 of 9           PageID #: 416




                   IN THE UNITED STATES DISTRICT COURT

                          FOR THE DISTRICT OF HAWAII

  HB PRODUCTIONS, INC.,                           CIV. NO. 19-00487 JMS-KJM

                     Plaintiff,                   ORDER ADOPTING FINDINGS
                                                  AND RECOMMENDATION TO
        vs.                                       DENY PLAINTIFF’S SECOND
                                                  RULE 55(b)(1) MOTION FOR
  MUHAMMAD FAIZAN,                                CLERK TO ENTER DEFAULT
                                                  JUDGMENT AGAINST
                     Defendant.                   DEFENDANT MUHAMMAD
                                                  FAIZAN


   ORDER ADOPTING FINDINGS AND RECOMMENDATION TO DENY
    PLAINTIFF’S SECOND RULE 55(b)(1) MOTION FOR CLERK TO
       ENTER DEFAULT JUDGMENT AGAINST DEFENDANT
                    MUHAMMAD FAIZAN

                                  I. INTRODUCTION

               Plaintiff HB Productions, Inc. (“Plaintiff”) objects to Magistrate Judge

  Kenneth J. Mansfield’s May 18, 2020 Findings and Recommendation (“F&R”),

  ECF No. 52, to deny Plaintiff’s second motion for entry of default judgment. ECF

  No. 53. For the reasons discussed below, the court ADOPTS the F&R.

                                  II. BACKGROUND

               The First Amended Complaint (“FAC”) claims that Defendant

  Muhammad Faizan (“Defendant”) engaged in direct and contributory copyright

  infringement of Plaintiff’s copyright of the motion picture Hellboy, in violation of

  the Copyright Act of 1976, 17 U.S.C. § 101, et seq. FAC ¶¶ 1-2, 34, ECF No. 40
Case 1:19-cv-00487-JMS-KJM Document 54 Filed 06/29/20 Page 2 of 9                      PageID #: 417




  at PageID #271, 280. More specifically, the FAC alleges that Defendant “operates

  an interactive website . . . which include[s] a library of torrent files for copyright

  protected motion pictures, including [Hellboy]. The torrent files can be used by a

  BitTorrent client application to download and reproduce motion pictures for free

  and without license.” Id. ¶ 38, ECF No. 40 at PageID #280. The FAC further

  alleges that Defendant creates copies of Hellboy by “ripping” them “from either

  Blu-ray or legal streaming services.” Id. ¶ 40, ECF No. 40 at PageID #281. As a

  result of Defendant’s infringements, the FAC alleges that Plaintiff suffered

  damages of $270,902.58, id. ¶¶ 132, 141, ECF No. 40 at PageID #299, 301, based

  on the FAC’s allegation that a “Blu-ray copy of [Hellboy] is currently available for

  sale at a retailer in Kailua Kona, Hawaii for $15.95,” id. ¶ 51, ECF No. 40 at

  PageID #283.

                 On March 3, 2020, the Clerk of Court entered default against

  Defendant. ECF No. 43. On March 27, 2020, Plaintiff filed a second motion for

  entry of default judgment by the Clerk against Defendant (the “Motion”).1 ECF




         1
          Plaintiff withdrew his first motion for clerk’s entry of default judgment after Magistrate
  Judge Mansfield issued a Findings and Recommendation (“First F&R”) to deny that motion
  based on Plaintiff’s failure to establish that his claim was for a “sum certain.” See ECF No. 44
  (motion); ECF No. 46 (First F&R); ECF No. 47 (notice of withdrawal). Plaintiff’s withdrawal
  rendered the First F&R moot. ECF No. 49.

                                                  2
Case 1:19-cv-00487-JMS-KJM Document 54 Filed 06/29/20 Page 3 of 9                   PageID #: 418




  No. 48. The Motion seeks judgment for $270,224.90,2 which Plaintiff calculated

  by multiplying Defendant’s alleged number of infringements of Hellboy (16,942)

  by the price of a Blu-ray copy of the movie ($15.95), as alleged in the FAC. See

  ECF No. 48-1 at PageID #372. On April 23, 2020, Magistrate Judge Mansfield

  directed Plaintiff to file supplemental briefing establishing the basis for Plaintiff’s

  assertion that the requested damages constitute a “sum certain.” ECF No. 50.

  Specifically, Plaintiff was ordered to “address the Motion’s basis for using $15.95,

  the asserted value for a Blu-ray disc of Plaintiff’s copyrighted work according to

  one retail store in Kailua-Kona, Hawaii, as the value of damages incurred by

  Plaintiff, a Nevada corporation, per alleged infringement by Defendant, a resident

  of Pakistan.” Id. Plaintiff filed its supplemental briefing on April 24, 2020. ECF

  No. 51.

                On May 18, 2020, Magistrate Judge Mansfield found that Plaintiff

  failed to establish that its “claims are for a sum certain such that entry of default

  judgment by the Clerk of Court would be appropriate under [Federal Rule of Civil

  Procedure] 55(b)(1),” reasoning:

                The Complaint does not allege that $15.95 is a fair
                representation of the nationwide price for the Hellboy
                Blu-ray. Even if it did, however, the Motion and the

         2
           Plaintiff’s counsel explains the discrepancy between the damage amounts alleged by the
  FAC and sought by the Motion, stating that the FAC alleged damages of $270,902.58 based on
  the incorrect amount of $15.99 per infringement. See Aff. of Counsel ¶ 8, ECF No. 48-1 at
  PageID #373.
                                                 3
Case 1:19-cv-00487-JMS-KJM Document 54 Filed 06/29/20 Page 4 of 9            PageID #: 419




               Supplement fail to explain why an alleged ‘fair
               representation’ of the price for a Blu-ray of a motion
               picture is sufficient to render a copyright infringement
               claim ‘sum certain’ for purposes of Rule 55(b)(1).
               Neither the Motion nor the Supplement cite to any case
               law or other legal authority to support this proposition.
               Indeed, Plaintiff’s Supplement indicates that the price of
               a Hellboy Blu-ray varies by vendor and date. Such
               variation, in this Court’s view, means that doubt remains
               as to the amount to which Plaintiff is entitled as a result
               of Defendant’s default and other evidence is needed to
               establish Plaintiff’s damages. See Franchise Holding [II,
               LLC v. Huntington Rests. Grp., Inc., 375 F.3d 922, 928-
               29 (9th Cir. 2004)].

  ECF No. 52 at PageID #399-400.

               On May 22, 2020, Plaintiff filed its Objections, contending that the

  F&R failed to consider “whether Plaintiff’s claim for damages of $270,224.90 is ‘a

  sum that can be made certain by computation,’” and that the F&R erred by finding

  that “a price in Kailua Kona, Hawaii cannot be used to establish damages.” ECF

  No. 53 at PageID #402. Upon de novo review and for the reasons discussed

  below, this court rejects Plaintiff’s Objections and ADOPTS the F&R.

                           III. STANDARD OF REVIEW

               When a party objects to a magistrate judge’s findings or

  recommendations, the district court must review de novo those portions to which

  the objections are made and “may accept, reject, or modify, in whole or in part, the

  findings or recommendations made by the magistrate judge.” 28 U.S.C.



                                            4
Case 1:19-cv-00487-JMS-KJM Document 54 Filed 06/29/20 Page 5 of 9            PageID #: 420




  § 636(b)(1); United States v. Reyna-Tapia, 328 F.3d 1114, 1121 (9th Cir. 2003) (en

  banc) (“[T]he district judge must review the magistrate judge’s findings and

  recommendations de novo if objection is made, but not otherwise.”). Under a de

  novo standard, there is no deference to the lower court’s ruling; rather, the court

  “freely consider[s] the matter anew, as if no decision had been rendered below.”

  Dawson v. Marshall, 561 F.3d 930, 933 (9th Cir. 2009) (alteration in original);

  Freeman v. DirecTV, Inc., 457 F.3d 1001, 1004 (9th Cir. 2006).

               The district court “may accept, reject, or modify, in whole or in part,

  the findings and recommendations made by the magistrate judge,” or recommit the

  matter to the magistrate judge with further instructions. 28 U.S.C. § 636(b)(1);

  United States v. Raddatz, 447 U.S. 667, 673-74 (1980); Fed. R. Civ. P. 72(b)(3).

                                   IV. DISCUSSION

  A.    Legal Standard

               Federal Rule of Civil Procedure 55(b)(1) permits the entry of default

  judgment by the Clerk when the plaintiff’s claim “is for a sum certain or a sum that

  can be made certain by computation.” Otherwise, a plaintiff “must apply to the

  court for a default judgment.” Fed. R. Civ. P. 55(b)(2). The Ninth Circuit has held

  that “a claim is not a sum certain unless no doubt remains as to the amount to

  which a plaintiff is entitled as a result of the defendant’s default.” Franchise




                                            5
Case 1:19-cv-00487-JMS-KJM Document 54 Filed 06/29/20 Page 6 of 9            PageID #: 421




  Holding II, 375 F.3d at 928-29 (citing KPS & Assocs., Inc. v. Designs By FMC,

  Inc., 318 F.3d 1, 19 n.7 (1st Cir. 2003)).

                 A plaintiff may establish a sum certain, for example, by providing

  “loan documents that set forth the specific formulas for determining the amount

  owed” and “documents setting for the various amounts necessary for calculating

  the total amount due.” Id. at 929. But where extrinsic evidence is required, Rule

  55(b)(1) does not apply. That is, where “a plaintiff’s claim cannot be calculated

  reasonably by simple computation, and other evidence is required, then the

  plaintiff must apply to the court for a default judgment pursuant to Rule 55(b)(2).”

  Graham v. Forever Young Or., LLC, 2014 WL 3512498, at *1 (D. Or. July 14,

  2014). “Similarly, claims that involve a party’s estimation of damages or a

  contract that lacks an express formula to calculate damages are not for a sum

  certain.” Stirling Eng’g, Inc. v. Robison, 2020 WL 2097614, at *2 (N.D. Cal. May

  1, 2020) (citation omitted). And a claim is not a sum certain simply because it is

  alleged in a pleading. See KPS & Assocs., 318 F.3d at 20 n.9 (“Neither the fact

  that the complaint identifies a purported aggregate total, nor the fact that the

  affidavit attests to such a sum, automatically converts [plaintiff’s] claim in a ‘sum

  certain.’”).

  ///

  ///

                                               6
Case 1:19-cv-00487-JMS-KJM Document 54 Filed 06/29/20 Page 7 of 9            PageID #: 422




  B.    Application of Legal Standard

               Here, Plaintiff’s damages claim is neither a “sum certain” nor a “sum

  that can be made certain by computation” for purposes of Rule 55(b)(1).

  Plaintiff’s argument—that damages may be determined by the simple calculation

  of multiplying the number of infringements alleged in the FAC by the price of a

  Blu-ray disc of Hellboy sold at a Walmart store in Kailua Kona, Hawaii—relies on

  extrinsic evidence, namely Plaintiff’s counsel’s affidavit attesting as to what is an

  appropriate per-disc price for purposes of calculating damages. See, e.g., Frenkel

  v. Baker, 2014 WL 5697449, at *12 (E.D. Pa. Nov. 4, 2014) (recognizing that if a

  court must calculate damages after “conducting a hearing or by receiving evidence

  or detailed affidavits from the claimant,” the claim is not for a sum certain)

  (citations omitted); Howard Johnson Int’l, Inc. v. Ebuehi, 2014 WL 2435710, at *2

  (D.N.J. May 29, 2014) (explaining that where damages are not for a sum certain, a

  court must determine damages “by conducting a factual inquiry through

  evidentiary hearings, detailed affidavits, or documentary evidence”) (citing KPS &

  Assocs., 318 F.3d at 20) (other citations omitted); cf. OS Enter., LLC v. Fairline

  Dev. Canada (1992) Ltd., 2014 WL 1389540, at *2 (N.D. Cal. Apr. 9, 2014)

  (recognizing that when a court determines damages for default judgment pursuant

  to Rule 55(b)(2), it may “rely on the declarations submitted by the plaintiff”).




                                            7
Case 1:19-cv-00487-JMS-KJM Document 54 Filed 06/29/20 Page 8 of 9                         PageID #: 423




                 And here, the F&R not only considered whether Plaintiff’s suggested

  calculation is appropriate under Rule 55(b)(1), but it rejected that argument. See

  ECF No. 52 at PageID #399-400 (explaining that notwithstanding counsel’s

  attestation that $15.95 is a fair representation of the price of a Blu-ray Hellboy

  disc, “doubt remains as to the amount to which Plaintiff is entitled as a result of

  Defendant’s default and other evidence is needed to establish Plaintiff’s damages”)

  (emphasis added).3 Thus, the F&R did not limit its analysis to whether the claim is

  for a “sum certain” to the exclusion of whether it is for “a sum that can be made

  certain by computation.” Rather, the F&R contemplated whether the suggested

  calculation was appropriate under Rule 55(b)(1) and concluded that it was not.

                 After de novo review, this court concurs.




         3
           Further, it is doubtful that Plaintiff’s suggested calculation would suffice to establish
  actual damages under Rule 55(b)(2). Rejecting the plaintiff’s request for actual damages for a
  similar claim of copyright infringement of a movie by use of the BitTorrent network, Cell Film
  Holdings, LLC v. Newcomb, 2017 WL 5615171, at *4 (D. Or. Oct. 12, 2017), reasoned, in part:

         Plaintiff asserts that the Movie retails for $14.95, and therefore Plaintiff suffered
         actual damages of greater than $150,000 (10,338 (the number of alleged
         distributions) x $14.95 (the retail price)). Plaintiff’s argument assumes, without
         any evidentiary support, that every individual who watched the Movie for free
         would have paid the full retail price to watch the Movie. However, the very fact
         that users downloaded the Movie for free suggests they are not willing to pay
         $14.95 to watch the Movie. Plaintiff’s argument also fails to account for the
         much lower cost of renting the Movie, or watching it on a subscription-based
         service, such as Netflix. Plaintiff has also failed to submit any evidence of how
         much money it receives from each retail purchase, rental, or digital download of
         the Movie (it seems unlikely that Plaintiff receives the full $14.95 from each
         Amazon.com purchase, but that is an assumption in its calculus).

                                                   8
Case 1:19-cv-00487-JMS-KJM Document 54 Filed 06/29/20 Page 9 of 9                  PageID #: 424




                                    V. CONCLUSION

                Based on the foregoing, Plaintiff’s Objections are OVERRULED and

  the Findings and Recommendation to Deny Plaintiff’s Second Rule 55(b)(1)

  Motion for Clerk to Enter Default Judgment Against Defendant Muhammad

  Faizan, ECF No. 52 is ADOPTED without prejudice to Plaintiff filing a proper

  motion for default judgment pursuant to Rule 55(b)(2).

                IT IS SO ORDERED.

                DATED: Honolulu, Hawaii, June 29, 2020.




                                               /s/ J. Michael Seabright
                                              J. Michael Seabright
                                              Chief United States District Judge




  HB Prods, Inc. v. Faizan, Civ. No. 19-00487 JMS-KJM, Order Adopting Findings and
  Recommendation to Deny Plaintiff’s Second Rule 55(b)(1) Motion for Clerk to Enter Default
  Judgment Against Defendant Muhammad Faizan

                                               9
